COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00518-CR


WILLIE BRYAN JR.                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1

                                     ----------

      Pursuant to a plea bargain, Appellant Willie Bryan Jr. signed a judicial

confession and pled guilty to possession of cocaine in the amount of one or more

but less than four grams, a third-degree felony, and the trial court convicted him




      1
       See Tex. R. App. P. 47.4.
of that offense and sentenced him to two years’ confinement.2 Appellant filed a

timely notice of appeal.

      The trial court’s certification states that this is a plea-bargained case and

that Appellant has no right of appeal. Accordingly, we informed Appellant by

letter on November 22, 2011, that this case was subject to dismissal unless he or

any party showed grounds for continuing the appeal on or before Friday,

December 2, 2011.3 Appellant’s pro se response does not provide grounds for

continuing the appeal.

      Accordingly, we dismiss this appeal.4



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 26, 2012




      2
        See Tex. Health & Safety Code Ann. §§ 481.102(3)(D) (providing cocaine
is in penalty group 1), .115(c) (providing possession of one or more but less than
four grams of penalty group 1 substance is third-degree felony) (West 2010);
Tex. Penal Code Ann. § 12.34 (West 2011) (providing punishment range for
third-degree felony is two to ten years’ confinement and a fine of up to $10,000).
      3
       See Tex. R. App. P. 25.2(a)(2), (d).
      4
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2